            Case 1:19-cv-05483-RA Document 27 Filed 08/13/19 Page 1 of 1
                                                             USDC-SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC#:
                                                             DATE FILED:     F/
                                                                          I'S /( C,
 AMERICAN CIVIL LIBERTIES UNION
 and AMERICAN CIVIL LIBERTIES
 UNION FOUNDATION,

                             Plaintiffs,
                                                              No. 19-CV-5483 (RA)
                        V.
                                                                     ORDER
 UNITED STATES DEPARTMENT OF
 JUSTICE and OFFICE OF JUSTICE
 PROGRAMS,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         A telephone conference is hereby scheduled in this matter on August 14, 2019 at 2:00 p.m.

The parties shall jointly call chambers at (212) 805-0162 at the appointed time

SO ORDERED.

Dated:      August 13, 2019
            New York, New York

                                                  Ronne brams
                                                  United States District Judge
